Citation Nr: 1438333	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  04-06 980A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUE

Entitlement to service connection for type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction over the appeal has since been transferred to the RO in Wilmington, Delaware.

In January 2006, the Veteran provided testimony at a hearing before a Veterans Law Judge (VLJ) in Washington, D.C.  That VLJ has since retired and in January 2013 the Veteran declined the offer of another hearing.  Therefore, the Board finds that adjudication of this appeal may go forward without scheduling the Veteran for another hearing.

This appeal has a long procedural history, with the claim previously denied by the Board in 2008, 2010 and 2011 and each decision vacated by the United States Court of Appeals for Veterans Claims (Court) pursuant to the terms of a Joint Motion for Remand.  In June 2014, the Board sought an opinion from the Veterans Health Administration (VHA), which was received in August 2014.  Given the favorable decision below, the Board finds that the Veteran and his representative are not prejudiced by not being provided with a copy of the VHA and an opportunity to respond before issuing the current decision.  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's current type II diabetes mellitus was caused by his exposure to herbicides while on active duty.





CONCLUSION OF LAW

The criteria to establish service connection for type II diabetes mellitus are met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for type II diabetes mellitus.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Likewise, service connection may be granted for any disease diagnosed after discharge when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  

This case turns on whether it may be concluded the Veteran developed type II diabetes mellitus, diagnosed years after service, as a result of exposure to herbicides he encountered performing weed control activities on the base to which he was assigned in service.  He and another have credibly reported the Veteran performed such duties, and therefore, the Board sought a medical opinion on the question from the VHA.  The response the Board received supported the Veteran's contention that it was at least as likely as not the Veteran's current diabetes mellitus is related to his exposure to herbicides during his service.  

In view of the VHA response, a basis upon which to establish service connection has been presented 

ORDER

Service connection for type II diabetes mellitus is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


